MEMORANDUM ***
Appellant Manibusan appeals her 71-month sentence for conviction on various counts of fraud while chairperson of a land-use commission in Guam. The factual and procedural history are known to the parties and will not be addressed further.
Manibusan argues that the district court did not adequately consider the United States Sentencing Guidelines (“guidelines”) in sentencing her to a term of incarceration in excess of that suggested by the guidelines. After reviewing the record, we find that the district court adequately considered the guidelines and that the sentence was reasonable. While the district court gave a sentence in excess of the guideline range calculated in the Presentence Report, it explained in detail the reasons for doing so and otherwise gave due consideration to the factors outlined in 18 U.S.C. § 3553(a). Accordingly, the district court’s sentence is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.